 

EXECUTION VERSION

 



RELEASE AND RESTRICTIVE COVENANTS AGREEMENT

 

This Release and Restrictive Covenants Agreement (the “Agreement”), dated as of
April 17, 2018 is by and between Ronald M. Faris (“Individual”) and Ocwen
Financial Corporation and its subsidiaries and affiliates (the “Company”). In
consideration of the mutual covenants and agreements contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Effective Date and Acknowledgments

 

Individual and the Company will end their employment relationship on June 30,
2018 (the “Effective Date”) and Individual will retire as of the Effective Date.
Effective immediately on the Effective Date, Individual will irrevocably resign
from any and all positions as an officer, employee, member, manager or any other
position he serves in for the Company, including but not limited to President
and Chief Executive Officer, Ocwen Financial Corporation. Individual no longer
will be authorized to transact business or incur any expenses, obligations and
liabilities on behalf of the Company as of the Effective Date. Effective as of
the Company’s 2018 annual meeting of shareholders, Individual will irrevocably
resign from any and all positions as a director of the Company. Individual also
agrees not to seek reinstatement, future employment, or other working
relationship with the Company or any of its affiliates. Individual acknowledges
and agrees that (a) Individual has received all compensation and benefits for
all hours worked through and including the Effective Date as a result of
services performed for the Company which will be issued as part of his final
paycheck as part of the customary payroll schedule, except as further provided
in this Agreement; (b) Individual is not entitled to any additional or future
compensation or benefits arising out of Individual’s employment with the
Company, except for such compensation or benefits, if any, arising under the
retirement or welfare benefits or plans of the Company to which Individual may
be entitled by virtue of Individual’s employment with the Company, subject in
all cases to the terms and conditions of the plans and agreements governing such
benefits; (c) Individual is not entitled to any additional incentive or other
bonus or similar compensation other than what has been included herein; (d)
Individual is not entitled to the vesting of any additional or future equity
awards, except as otherwise set forth herein; (e) Individual has reported to the
Company any and all work-related injuries which were incurred during employment;
(f) the Company properly provided any leave of absence because of Individual’s
or a family member’s health condition and Individual has not been subjected to
any improper treatment, conduct or actions due to a request for or taking such
leave; (g) Individual has had the opportunity to provide the Company with
written notice of any and all concerns regarding suspected ethical and
compliance issues or violations on the part of the Company or any other Released
Parties; and (h) Individual has reported any pending judicial or administrative
complaints, claims, or actions filed against the Company or any other Released
Parties.

 

 

 

 



2. Non-Competition and Other Post-Employment Restrictions

 

Individual acknowledges that during his time of employment he was provided
access to confidential information and the Company’s clients, customers and
others with whom the Company has formed valuable business arrangements.
Therefore, Individual agrees that he will refrain from using such confidential
information to take any action that would interfere with, diminish or impair the
valuable relationships that the Company has with its clients, customers and
others with which the Company has business relationships or to which services
are rendered. Because of the reasons stated above, Individual also agrees to
refrain from using such confidential information to recruit or otherwise solicit
for employment or induce to terminate the Company’s employment of or consultancy
with, any person (natural or otherwise) who is or becomes an employee of the
Company; or assist with others engaging in any of the foregoing. Further, the
Individual agrees that:

 

  (a) For a period of two (2) years following the Effective Date, Individual
will not directly or indirectly through any other person engage in, enter the
employ of, render any services to, have any ownership interest in, nor
participate in the operation, management or control of, any person anywhere in
the continental United States and elsewhere in the world where the Company and
its affiliates engage in business, or reasonably anticipate engaging in business
on the Effective Date, that as of the Effective Date, or at any time during the
two (2) year period following the Effective Date, competes with the Company or
any of its affiliates in any business engaged in mortgage servicing, mortgage
originations or reverse mortgage lending (“Competitive Activity”); provided,
that nothing herein shall prohibit Individual from (A) maintaining a passive
ownership interest, as a shareholder, in any corporation at the level in effect
as of the Effective Date or (B) becoming a passive owner of not more than 2% of
the outstanding stock of any class of a corporation which is publicly traded, so
long as Individual has no active participation in the business of such
corporation;         (b) For a period of three (3) years following the Effective
Date, Individual will not directly or indirectly take any action that would
interfere with, diminish or impair the valuable relationships that the Company
has with its clients, customers and others with which the Company has business
relationships or to which services are rendered; and

 

2

 

 

  (c) For a period of three (3) years following the Effective Date, Individual
will not directly or indirectly recruit or otherwise solicit for employment or
induce to terminate the Company’s employment of or consultancy with, any person
(natural or otherwise) who is an employee of the Company, or hire any such
employee, as the case may be.

 



3. Transition Assistance

 

For a period of six (6) months following the Effective Date (the “Transition
Period”), Individual agrees to render consulting services to the Company on such
matters as the Board of Directors or the Chief Executive Officer of the Company
may request within Individual’s knowledge and experience related to the
businesses of the Company (collectively, the “Services”). The Services shall
include, without limitation, assisting the new Chief Executive Officer with his
transition, serving as a strategic advisor to the Chief Executive Officer and
the Board of Directors, assisting with the integration of PHH Corporation into
the Company, advising with respect to assessments of current members of
management and advising and assisting on such other matters as may be requested
by the Board of Directors or the Chief Executive Officer and agreed to by
Individual, which agreement may not be unreasonably withheld. Except as set
forth in paragraph 4 of this Agreement, Individual will not be entitled to any
compensation for the Services. Notwithstanding the foregoing, the Company will
reimburse Individual for reasonable expenses incurred during the Transition
Period in accordance with the Company’s expense reimbursement policies.

 

3

 

 



4. Consideration

 

In consideration of Individual’s promises in this Agreement, the Company will
provide Individual with (a) a lump sum cash payment of $1,750,000 in respect of
the restrictive covenant and consulting obligations set forth above and (b) a
lump sum cash payment of $1,050,000 in respect of Individual’s 2018 annual
short-term incentive opportunity (collectively, the “Payment”), in each case on
the tenth (10th) day following the Effective Date. Individual will continue to
participate in the medical insurance programs in effect for Individual
immediately prior to the Effective Date upon the same terms and conditions
applicable generally for similarly situated executives who remain employed with
the Company until the earlier of (a) ten (10) years following the Effective Date
(b) the date Individual commences new employment pursuant to which he is
eligible for comparable benefits or (c) the date Individual engages in the
competitive activity described in any Competitive Activity, to the extent
permitted by and in accordance with the terms of such programs (the “Health
Benefits”). Individual’s outstanding and unvested restricted stock unit and
performance stock unit awards will continue to vest following the Effective Date
in accordance with the terms thereof applicable to a termination by reason of
retirement, and Individual’s outstanding vested stock options will remain
exercisable in accordance with their terms. The foregoing equity treatment, the
Payment and the Health Benefits are collectively referred to as the “Benefits”.

 

The Benefits are contingent upon: (a) the Company’s receipt of this fully
executed agreement no later than the end of the Consideration Period (as defined
below), (b) Individual’s agreed resignation as stated in paragraph 1 hereof, (c)
the seven-day revocation period has passed without revocation of this Agreement,
(d) Individual has executed and returned the Acknowledgment Form (Attachment A
hereto) to the Company confirming Individual’s decision not to revoke this
Agreement, and (e) Individual has returned all company property to the Company.
Failure to comply with the foregoing will result in forfeiture of the Benefits.

 

4

 

 

Amounts the Company is paying in consideration for the Agreement will be treated
as taxable compensation but are not intended by either party to be treated, and
will not be treated, as compensation for purposes of eligibility or benefits
under any benefit plan of the Company, to the extent not inconsistent with the
terms of the governing documents of the relevant plans. The Company will apply
standard tax and other applicable withholdings to payments made to Individual.
Individual agrees that the consideration the Company will provide includes
amounts in addition to anything of value to which Individual already is
entitled. The Company also will pay Individual any accrued but unused vacation
regardless of whether Individual signs this Agreement.

 

Individual acknowledges and agrees that the Payment is in full satisfaction of
any amounts that may otherwise have been payable under any cash bonus or
incentive, equity or other arrangement. Individual acknowledges and agrees that
Individual is solely responsible for the payment of all personal income taxes or
taxes of any other kind or nature, federal, state or local, due on any amounts
conveyed pursuant to this Agreement.

 



5. Full and Final Release

 

In consideration of the benefits provided by the Company, Individual, for
Individual personally and Individual’s representatives, heirs, executors,
administrators, successors and assigns, fully, finally and forever releases and
discharges the Company and its affiliates, as well as their respective
successors, assigns, parents, subsidiaries, officers, owners, directors, agents,
representatives, attorneys, and employees (all of whom are referred to
throughout this Agreement as the “Released Parties”), of and from all claims,
demands, actions, causes of action, suits, damages, losses, and expenses, of any
and every nature whatsoever, individually or as part of a group action, known or
unknown, as a result of actions or omissions occurring through the date
Individual signs this Agreement. Specifically included in this waiver and
release are, among other things, claims of unlawful discrimination, harassment,
or failure to accommodate; claims related to terms and conditions of employment;
claims for compensation or benefits; claims for wrongful termination of
employment and/or claims under the Equal Pay Act, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act
of 1991, the Age Discrimination in Employment Act of 1967 (“ADEA”), the Older
Workers Benefit Protection Act of 1990 (“OWBPA”), the Employee Retirement Income
Security Act of 1974 (“ERISA”), the Fair Labor Standards Act, the Worker
Adjustment Retraining and Notification Act, the Family Medical Leave Act, the
National Labor Relations Act (“NLRA”), or any other federal, state or local
statute, rule, ordinance, or regulation, as well as any claims in equity or
under common law for tort, contract, or wrongful discharge.

 

5

 

 

6. Agreement Not To Sue

 

Other than an action for breach of this Agreement or as otherwise provided in
paragraphs 8, 9 and 10, Individual expressly acknowledges that if Individual
files any claim or lawsuit, or causes or aids any claim or arbitration to be
filed on Individual’s behalf, regarding any matter described in this Agreement,
the Company may be entitled to recover from Individual some or all money paid
under this Agreement, plus attorneys’ fees and costs incurred in defending
against such action, to the extent permitted by law.

 



7. Advice of Counsel, Consideration and Revocation Periods, Other Information

 

The Company advises Individual to consult with an attorney prior to signing this
Agreement. Individual has 21 days to consider whether to sign this Agreement
from the date Individual receives this Agreement and any attached information
(the “Consideration Period”). Individual must return this signed Agreement to
the Company’s representative identified below within the Consideration Period
but not prior to the Effective Date. If Individual signs and returns this
Agreement before the end of the Consideration Period, it is because Individual
freely chose to do so after carefully considering its terms. Additionally,
Individual shall have seven days from the date the Individual signs this
Agreement to revoke this Agreement by delivering a written notice of revocation
within the seven-day revocation period to the same person as Individual returned
this Agreement. If the revocation period expires on a weekend or holiday,
Individual will have until the end of the next business day to revoke. This
Agreement will become effective on the eighth day after Individual signs this
Agreement, provided Individual does not revoke this Agreement (except with
respect to Individual’s resignation from his positions with the Company, which
will become effective in accordance with paragraph 1 of this Agreement). Any
modification or alteration of any terms of this Agreement by Individual voids
this Agreement in its entirety. Individual agrees with the Company that changes,
whether material or immaterial, do not restart the running of the Consideration
Period.

 



8. No Interference with Rights

 

Nothing in this Agreement is intended to waive claims by the Individual (a) for
unemployment or workers’ compensation benefits; (b) for vested rights under
ERISA-covered employee benefit plans as applicable on the date Individual signs
this Agreement; (c) for vested rights under ERISA-covered employee benefit plans
that may arise after Individual signs this Agreement; (d) for reimbursement of
expenses under the Company’s expense reimbursement policies; (e) for rights to
indemnification Individual may have (including, but not limited to,
indemnification with respect to existing claims as of the Effective Date) under
the by-laws or certificate of incorporation of the Company, or under any past,
current or future Company Directors & Officers Liability Insurance program or
the Indemnification Agreement dated as of March 21, 2015 between the Company and
Individual (which such indemnification rights shall continue during the
Transition Period), including, for the avoidance of doubt, rights to advancement
of expenses; (f) for any claim or right that Individual may have under this
Agreement; (g) for any claim or right that may arise after the execution of this
Agreement; or (h) which cannot lawfully be released by private agreement. In
addition, nothing in this Agreement, including but not limited to the
acknowledgments, release of claims, proprietary information, confidentiality,
cooperation, and non-disparagement provisions (i) prevents Individual from
filing a charge or complaint with, participating in an investigation or
proceeding conducted by, or providing truthful information to the Equal
Employment Opportunity Commission, the Occupational Safety and Health
Administration, National Labor Relations Board, the Securities and Exchange
Commission, or any other any federal, state or local agency charged with the
enforcement of any laws or (ii) limits Individual from exercising rights under
Section 7 of the NLRA to engage in protected, concerted activity with other
employees, although by signing this Agreement Individual is waiving rights to
individual relief (including backpay, frontpay, reinstatement or other legal or
equitable relief) in any charge, complaint, or lawsuit or other proceeding
brought by Individual or on Individual’s behalf by any third party, except for
any right Individual may have to receive a payment from a government agency (and
not the Company) for information provided to the government agency.

 

6

 

 



9. Federal Defend Trade Secrets Act

 

Notwithstanding the confidentiality and non-disclosure obligations in this
Agreement and otherwise, Individual understands that as provided by the Federal
Defend Trade Secrets Act, Individual will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret made: (a) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (b) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Nothing in this Agreement limits Employee’s rights
under applicable law to provide truthful information to any governmental entity
or to file a charge with or participate in an investigation conducted by any
governmental entity. Notwithstanding the foregoing, Employee agrees to waive
Employee’s right to recover monetary damages in connection with any charge,
complaint or lawsuit filed by Employee or anyone else on Employee’s behalf
(whether involving a governmental entity or not); provided that Employee is not
agreeing to waive, and this Agreement shall not be read as requiring Employee to
waive, any right Employee may have to receive an award for information provided
to any governmental entity.

 



10. Executive Cooperation

 

Individual shall reasonably cooperate with the Company in connection with: (a)
any internal or governmental investigation or administrative, regulatory,
arbitral or judicial proceeding involving the Company with respect to matters
relating to Individual’s employment with the Company (collectively,
“Litigation”); (b) any audit of the financial statements of the Company with
respect to the period of time when Individual was employed by or provided
services to the Company (“Audit”); and (c) providing such other occasional
advice, assistance and consultation as the Company may reasonably request from
time to time on matters with which Individual was familiar and/or about which
Individual acquired knowledge, expertise and/or experience during the time that
Individual was employed by the Company to help ensure a smooth transition of his
position; provided that such cooperation does not unreasonably interfere with
Individual’s then-current professional or personal commitments. Individual
acknowledges that such cooperation may include, but shall not be limited to,
Individual making himself available to the Company (or their respective
attorneys or auditors) upon reasonable notice for: (i) interviews, factual
investigations, and providing declarations or affidavits that provide truthful
information in connection with any Litigation or Audit; (ii) appearing at the
request of the Company to give truthful testimony without requiring service of a
subpoena or other legal process; (iii) volunteering to the Company pertinent
information related to any Litigation or Audit; and (iv) turning over to the
Company any documents relevant to any Litigation or Audit that are or may come
into Individual’s possession. Notwithstanding anything herein to the contrary,
Individual will have no obligation to act against his own legal or financial
interests or to forgo any constitutional rights (including, but not limited to,
in connection with any regulatory investigation), and this paragraph 10 will not
affect his indemnification rights. The Company also agrees to reimburse
Individual for his time at a rate consistent with his prior pay per hour and
actual and reasonable expenses in performing any services pursuant to this
paragraph 10 (other than during the Transition Period) that are requested by the
Company, provided that Individual promptly submits such expenses for
reimbursement along with reasonable and customary supporting documentation for
the same. Any such reimbursement shall be paid promptly after receipt by the
Company of such materials from Individual, and in all events not later than the
end of the calendar year following the calendar year in which Individual
incurred the related expenses.

 

7

 

 



11. Company Property and Confidential Proprietary Information

 

Individual further agrees and covenants that Individual has not and will not
remove from the Company premises any item belonging to the Company and its
affiliates, including office equipment, files, business records or
correspondence, customer lists, computer data and proprietary or confidential
information (“Information”) and that Individual has not and will not disclose or
use any Information and/or trade secrets of the Company and its affiliates. To
the extent Individual has Information in his possession, Individual agrees to
destroy or return to the Company prior to the Effective Date all confidential
and proprietary information and all other Company property, as well as all
copies or excerpts of any property, files or documents obtained as a result of
employment with the Company, except those items that the Company specifically
agrees in writing to permit Individual to retain. Individual agrees to keep all
such information confidential and not disclose or use the Information for any
purpose, or divulge or disclose that Information to any person other than
employees of the Company, except as compelled by legal process or pursuant to
paragraphs 6 and 7 of this Agreement. In addition, Individual reaffirms his
obligations pursuant to the Intellectual Property and Confidentiality Agreement
signed by him.

 



12. Subpoena

 

Except as provided in paragraphs 8, 9 and 10, Individual further agrees not to
testify for, appear on behalf of, or otherwise assist in any way any individual
or company in any claim against the Company except, unless, and only pursuant to
a lawful subpoena or other legal process issued to Individual. If such a
subpoena is issued, Individual will immediately notify the Company’s Legal
Department and provide it with a copy of the subpoena, unless the subpoena
reflects that the Company has already received a copy.

 

13. Action for Breach

 

Violation of any provision of this Agreement by Individual will subject
Individual to an action for breach of this Agreement, and an action to obtain
reimbursement of all monies paid pursuant to paragraph 4 of this Agreement.

 



14. Arbitration

 

Any dispute arising out of or related in any way to this Agreement shall be
settled exclusively by final and binding arbitration before a neutral arbitrator
pursuant to the American Arbitration Association’s (“AAA”) Employment
Arbitration Rules (“AAA’s Rules”), a copy of which is available at www.adr.org.
By way of example only, some of the types of claims subject to final and binding
arbitration include claims alleging breach of this Agreement; or any claims the
Company may have against Individual. This agreement to arbitrate extends to
disputes with or claims against the Released Parties (as intended third party
beneficiaries of this Agreement), and survives beyond the Effective Date. AAA’s
Rules will govern the allocation of costs and expenses except as otherwise
agreed and set forth below. If Individual initiates arbitration by submitting a
written claim to the Company’s Human Resource Manager (or other designated
representative of the Company), (a) unless Employee elects otherwise, the
Company (or the third party beneficiary, if applicable) will be responsible for
the filing fee charged by AAA, as well as AAA’s daily administrative fees, the
cost of hearing location, and the compensation and travel expenses of the
Arbitrator and (b) the prevailing party as determined by the Arbitrator will be
entitled to receive from the other party its reasonable attorneys’ fees and
costs. The arbitration hearing shall take place in West Palm Beach, Florida.

 

8

 

 

The Arbitrator shall have authority to hear and rule on a motion to dismiss
and/or a motion for summary judgment by any party. The arbitrator shall decide
all issues of arbitrability including, but not limited to, any defenses to
arbitration based on waiver by litigation conduct, or any other type of waiver,
delay, or like defense. The arbitrator shall also decide whether any and all
conditions precedent to arbitrability have been fulfilled. All matters of
substantive and procedural arbitrability shall be decided exclusively by
arbitration.

 

Notwithstanding the foregoing, the Company and Individual mutually agree that,
prior to initiating arbitration in accordance with this paragraph 14, they will
first engage the services of a professional mediator agreed upon by the parties
and attempt in good faith to resolve the dispute through confidential nonbinding
mediation.

 

Special Note: This agreement to arbitrate affects your legal rights. You may
wish to seek legal advice if you have any questions about the effect of this
Agreement to arbitrate on your rights.

 



15. Agreement of the Parties and Other Acknowledgements

 

The parties agree that this Agreement sets forth all the promises and agreements
between them and supersedes all prior and contemporaneous agreements,
understandings, inducements or conditions, express or implied, oral or written,
except as contained herein. Notwithstanding any term contained herein,
Individual acknowledges and reaffirms his obligations in the Employee
Intellectual Property and Confidentiality Agreement and understands that those
obligations remain effective following his separation from the Company.

 

Both parties acknowledge that they have had the opportunity to freely consult,
if they so desire, with attorneys of their own choosing prior to signing this
document regarding the contents and consequences of this document. The parties
understand that the payment and other matters agreed to herein are not to be
construed as an admission of or evidence of liability for any violation of the
law, willful or otherwise, by any person or entity.

 

Individual further acknowledges that he fully understands the terms and contents
of this Agreement and voluntarily, knowingly, and without coercion enters into
this Agreement.

 

The Parties acknowledge that this Agreement is deemed to have been drafted
jointly by the parties and, in the event of a dispute, shall not be construed in
favor of or against any party by reason of such party’s contribution to the
drafting of the Agreement.

 

In the event any provision of this Agreement is determined to be unenforceable
by any trier of fact, the remaining provisions of this Agreement shall
nevertheless remain in full force and effect.

 

9

 

 



16. Choice of Law, Jurisdiction and Venue and Jury Waiver

 

It is the intention of the parties hereto that all questions with respect to the
construction of this Agreement and the rights and liabilities of the parties
hereunder shall be determined in accordance with the laws of the State of
Florida, without regard to conflict of law principles. In the event any claim or
dispute arising out of or relating to this Agreement is determined to be
non-arbitrable by an arbitrator or any court of law, the Parties agree that any
such claim or dispute will be settled by a court of the State of Florida having
jurisdiction to do so and not by a jury. The Parties specifically agree that the
Superior Court and the District Court of Palm Beach County, Florida have sole
and exclusive jurisdiction over any such claim or dispute determined to be
non-arbitrable. The parties further expressly waive any and all objections they
may have to venue in any such courts. The parties knowingly and voluntarily
waive any right which either or both of them shall have to receive a trial by
jury with respect to any claims, controversies or disputes which arise out of or
relate to this Agreement or Individual’s employment with the Company.

 



17. No Admission of Liability



 

Nothing in this Release Agreement shall be construed to be an admission of
liability by the Company and its respective parent company, subsidiaries,
affiliates, predecessors, successors and assigns, and their officers, directors,
shareholders, principals, employees, insurers, and agents for any alleged
violation of any of Individual’s statutory rights or any common law duty imposed
upon the Company.

 

10

 

 



18. Successors and Assigns

 

Except as otherwise provided in specific provisions above, this Release
Agreement shall be binding upon and inure to the benefit of Individual,
Individual’s spouse, Individual’s heirs, executors, administrators, designated
beneficiaries and upon anyone claiming under Individual or Individual’s spouse,
and shall be binding upon and inure to the benefit of the Company and its
successors and assigns. Individual warrants and represents that, except as
provided herein, no right, claim, cause of action or demand, or any part
thereof, which Individual may have arising out of or in any way related to
Individual’s employment with the Company, has been or will be assigned, granted
or transferred in any way to any other person, entity, firm or corporation, in
any manner, including by subrogation or by operation of marital property rights.

 



19. Exemption from Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”)

 

This Agreement is intended to comply with or be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986 (the “Code”) with respect to
amounts, if any, subject thereto and shall be interpreted, construed and
performed consistent with such intent. Expense reimbursements or in-kind
benefits are intended to comply with Section 409A. Each payment under this
Agreement will be treated as a separate payment for purposes of Section 409A.
Without limiting the foregoing, if necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Code concerning payments to “specified employees”
(as defined in Section 409A), any payment on account of Individual’s separation
from service that would otherwise be due hereunder within six (6) months after
such separation shall instead be paid on the first business day after the date
that is six (6) months following Individual’s separation from service (or, if
earlier, Individual’s date of death). Individual’s level of services during the
Transition Period shall not exceed twenty (20) percent of the average level of
services that Individual performed over the thirty-six (36) month period
immediately preceding the Effective Date, consistent with the parties’ intent
that the Effective Date shall constitute a “separation from service” within the
meaning of Section 409A.

 

11

 

 

IN WITNESS WHEREOF, the parties hereby voluntarily and knowingly enter into this
unconditional Release and Restrictive Covenants Agreement.

 

  /s/ Ronald M. Faris   Ronald M. Faris

 

  OCWEN FINANCIAL CORPORATION       By: /s/ Timothy M. Hayes    

Timothy M. Hayes

Executive Vice President and General Counsel

 

12

 

 